 


109 HR 4490 IH: To provide higher education relief to individuals and institutions affected by Hurricanes Katrina and Rita, and for other purposes.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4490 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide higher education relief to individuals and institutions affected by Hurricanes Katrina and Rita, and for other purposes. 
 
 
1.ReferencesReferences in this Act to the Act are references to the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.Waivers and modificationsNotwithstanding any other provision of law, unless enacted with specific reference to this section, the Secretary is authorized to waive or modify any statutory or regulatory provision applicable to the student financial assistance programs under title IV of the Act, or any student or institutional eligibility provisions in the Act, as the Secretary deems necessary in connection with a Gulf hurricane disaster to ensure that— 
(1)the calculation of expected family contribution under section 474 of the Act used in the determination of need for student financial assistance under title IV of the Act for any affected student (and the determination of such need for his or her family, if applicable), is modified to reflect any changes in the financial condition of such affected student and his or her family resulting from a Gulf hurricane disaster; and 
(2)institutions of higher education, systems of institutions, or consortia of institutions that are located in an area affected by a Gulf hurricane disaster, or that are serving affected students, are eligible, notwithstanding section 486(d) of the Act, to apply for participation in the distance education demonstration program under section 486 of the Act, except that the Secretary shall include in reports under section 486(f) of the Act an identification of those institutions, systems, and consortia that were granted participation in the demonstration program due to a Gulf hurricane disaster. 
3.Cancellation of institutional repayment by colleges and universities affected by a Gulf hurricane disasterNotwithstanding any provision of title IV of the Act or any regulation issued thereunder, the Secretary shall cancel any obligation of an affected institution to return or repay any funds the institution received before the date of enactment of this Act for, or on behalf of, its students under subpart 1 or 3 of part A or parts B, C, D, or E of title IV of the Act for any cancelled enrollment period. 
4.Cancellation of student loans for cancelled enrollment periods 
(a)Loan forgiveness authorizedNotwithstanding any provision of title IV of the Act, the Secretary shall discharge all loan amounts under parts B and D of title IV of the Act, and cancel any loan made under part E of such title, disbursed to, or on behalf of, an affected student for a cancelled enrollment period. 
(b)ReimbursementThe Secretary shall— 
(1)reimburse each affected institution for any amounts discharged under subsection (a) with respect to a loan under part E of title IV of the Act in the same manner as is required by section 465(b) of the Act with respect to a loan cancelled under section 465(a) of the Act; and 
(2)reimburse lenders for the purpose of discharging any loan amounts disbursed to, or on behalf of, an affected student under part B of title IV of the Act for a cancelled enrollment period. 
(c)Limitation on consolidation loansA loan amount for a loan made under section 428C of the Act or a Federal Direct Consolidation Loan may be eligible for discharge under this section only to the extent that such loan amount was used to repay a loan to an affected student for a cancelled enrollment period. 
(d)ConstructionNothing in this section shall be construed to authorize any refunding of any repayment of a loan. 
5.Temporary deferment of student loan repaymentAn affected individual who is a borrower of a qualified student loan or a qualified parent loan shall be granted a deferment, not in excess of 6 months, during which periodic installments of principal need not be paid, and interest— 
(1)shall accrue and be paid by the Secretary, in the case of a loan made under section 428, 428B, 428C, or 428H of the Act; 
(2)shall accrue and be paid by the Secretary to the Perkins loan fund held by the institution of higher education that made the loan, in the case of a loan made under part E of title IV of the Act; and 
(3)shall not accrue, in the case of a Federal Direct Loan made under part D of such title. 
6.No affect on grant and loan limitsNotwithstanding any provision of title IV of the Act or any regulation issued thereunder, no grant or loan funds received by an affected student under title IV of the Act for a cancelled enrollment period shall be counted against such affected student’s annual or aggregate grant or loan limits for the receipt of grants or loans under that title. 
7.Teacher loan reliefThe Secretary may waive the requirement of sections 428J(b)(1) and 460(b)(1)(A) of the Act that the 5 years of qualifying service be consecutive academic years for any teacher whose employment was interrupted if— 
(1)the teacher was employed in qualifying service, at the time of a Gulf hurricane disaster, in a school located in an area affected by a Gulf hurricane disaster; and 
(2)the teacher resumes qualifying service not later than the beginning of academic year 2006–2007 in that school or any other school in which employment is qualifying service under such section. 
8.Expanding information dissemination regarding eligibility for Pell Grants 
(a)In generalThe Secretary shall make special efforts, in conjunction with State efforts, to notify affected students and if applicable, their parents, who qualify for means-tested Federal benefit programs, of their potential eligibility for a maximum Pell Grant, and shall disseminate such informational materials as the Secretary deems appropriate.  
(b)Means-Tested Federal Benefit ProgramFor the purpose of this section, the term means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under the Act, in which eligibility for the program’s benefits, or the amount of such benefits, or both, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as the supplemental security income program under title XVI of the Social Security Act, the food stamp program under the Food Stamp Act of 1977, the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act, the temporary assistance to needy families program established under part A of title IV of the Social Security Act, and the women, infants, and children program established under section 17 of the Child Nutrition Act of 1966, and other programs identified by the Secretary. 
9.Procedures 
(a)Deadlines and proceduresSections 482(c) and 492 of the Act shall not apply to any waivers, modifications, or actions initiated by the Secretary under this Act. 
(b)Case-by-case basisThe Secretary is not required to exercise any waiver or modification authority under this Act on a case-by-case basis. 
10.Termination of authorityThe authority of the Secretary to issue waivers or modifications under this Act shall expire at the conclusion of the 2005–2006 academic year, but the expiration of such authority shall not affect the continuing validity of any such waivers or modifications after such academic year.  
11.DefinitionsFor purposes of this Act, except as otherwise specifically provided in this Act, the following terms have the following meanings: 
(1)Affected individualThe term affected individual means an individual who has applied for or received student financial assistance under title IV of the Higher Education Act of 1965, and— 
(A)who is an affected student; or 
(B)whose primary place of employment or residency was, as of August 29, 2005, in an area affected by a Gulf hurricane disaster. 
(2)Affected institutionThe term affected institution means an institution of higher education that— 
(A)is located in an area affected by a Gulf hurricane disaster; and 
(B)has temporarily ceased operations as a consequence of a Gulf hurricane disaster, as determined by the Secretary. 
(3)Affected StateThe term affected State means the State of Alabama, Florida, Louisiana, Mississippi, or Texas. 
(4)Affected studentThe term affected student means an individual who has applied for or received student financial assistance under title IV of the Higher Education Act of 1965, and who— 
(A)was enrolled or accepted for enrollment, as of August 29, 2005, at an institution of higher education in an area affected by a Gulf hurricane disaster; 
(B)was a dependent student enrolled or accepted for enrollment at an institution of higher education that is not in an area affected by a Gulf hurricane disaster, but whose parents resided or were employed, as of August 29, 2005, in an area affected by a Gulf hurricane disaster; or 
(C)was enrolled or accepted for enrollment at an institution of higher education, as of August 29, 2005, and whose attendance was interrupted because of a Gulf hurricane disaster. 
(5)Area affected by a Gulf hurricane disasterThe term area affected by a Gulf hurricane disaster means a county or parish, in an affected State, that has been designated by the Federal Emergency Management Agency for disaster assistance for individuals and households as a result of Hurricane Katrina or Hurricane Rita. 
(6)Cancelled enrollment periodThe term cancelled enrollment period means any period of enrollment at an affected institution during the academic year 2005. 
(7)Gulf hurricane disasterThe term Gulf hurricane disaster means a major disaster that the President declared to exist, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and that was caused by Hurricane Katrina or Hurricane Rita. 
(8)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965, except that the term does not include institutions under subsection (a)(1)(C) of that section. 
(9)Qualified student loanThe term qualified student loan means any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965, other than a loan under section 428B of such title or a Federal Direct Plus loan. 
(10)Qualified parent loanThe term qualified parent loan means a loan made under section 428B of title IV of the Higher Education Act of 1965 or a Federal Direct Plus loan.
(11)SecretaryThe term Secretary means the Secretary of Education.  
 
